DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 2, 4, 5, 7, and 8 are currently being examined.  Claims 3, 6, and 9 have been canceled.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application on April 22, 2021 and the finality of the previous Final Rejection Office Action dated November 24, 2020 was withdrawn pursuant to 37 CFR 1.114.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 6-9, filed April 22, 2021) with respect to independent claims 1, 4, 7 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant argues that the paragraphs of Ferguson et al that the Examiner cited in the Advisory Action dated March 9, 2021 do not quality as prior art with respect to the amended claims of the present application.  Applicant correctly states that Ferguson et al claims the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al (US Patent Application Publication No. 2019/0180354) in view of Ferguson et al (US Patent Application Publication No. 2019/0049995).
With respect to independent Claim 1, Greenberger et al discloses the limitations of independent Claim 1 as follows:
An article storage system comprising:	   
a moving object configured to house an article, and move on a road; (See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)  and
a server configured to manage information of the moving object and information of a user who uses the moving object,	(See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,  (See Pars. 0010, 0035, 
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article, and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information),  "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, (See Pars. 0009, 0010, 0072-0074, 0156-0159, 0164-0166; Fig. 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information), "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710  and
perform control such that the specified moving object moves from a predetermined place on the road to a place that is different from the predetermined place,  (See Pars. 0051, 0054, 0164-0166; Figs. 13; Ref. Numerals 402(moving object), "starting location"(predetermined place), "retrieval location"(different predetermined place) 
Greenberger et al, however, does not disclose the limitation related to the moving object having the article moves from the different place to the predetermined place after the article is 
the specified moving object having the article moves from the different place to the predetermined place after the article is housed in the moving object, and the specified moving object waits at the predetermined place. (See Pars. 0043, 0061, 0077, 0083, 0109, 0125, 0127, 0134-0139, 0146; Figs. 1, 10, 11, 13; Ref. Numerals 101(moving object), 202(user), "article" shown in compartment 102 of the moving object 101 in Fig. 10.
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Greenberger et al with the teachings of Ferguson et al to have the moving object with the article move from one place to another predetermined place after the article is housed in the moving object, and have the specified moving object waits at the predetermined place so that the user can retri9eve the article from within the moving object.  A person with skill in the art would be motivated to incorporate the teachings of Ferguson et al because it is a known practice in the same field of endeavor (ie, using an automated moving object to move an article from one location to another predetermined location for retrieval of the article by the user at the other location) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent Claim 1, Greenberger et al and Ferguson et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Greenberger et al discloses as follows:
The article storage system according to claim 1, wherein the different place is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0054, 0164-0166; Figs. 3, 13; Ref. 

With respect to independent Claim 4, Greenberger et al discloses the limitations of independent Claim 4 as follows:
An information processing apparatus configured to control a moving object,	   
the moving object being configured to house an article and move on a road,	(See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)
the information processing apparatus comprising a server configured to manage information of the moving object and information of a user who uses the moving object,	(See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,	(See Pars. 0010, 0035, 0072-0074, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 330(server storage), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article, and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet 
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, (See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Fig. 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information), "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710   and
perform control such that the specified moving object moves from a predetermined place on the road to a place that is different from the predetermined place.  (See Pars. 0051, 0054, 0164-0166; Figs. 13; Ref. Numerals 402(moving object), "starting location"(predetermined place), "retrieval location"(different predetermined place)
Greenberger et al, however, does not disclose the limitation related to the moving object having the article moves from the different place to the predetermined place after the article is housed in the moving object, and the specified moving object waits at the predetermined place.   With respect to that limitation, Ferguson et al teaches the following:
the specified moving object having the article moves from the different place to the predetermined place after the article is housed in the moving object, and the specified moving object waits at the predetermined place. (See Pars. 0043, 0061, 0077, 0083, 0109, 0125, 0127, 0134-0139, 0146; Figs. 1, 10, 11, 13; Ref. Numerals 101(moving object), 202(user), "article" shown in compartment 102 of the moving object 101 in Fig. 10.


With respect to Claim 5, which depends from independent Claim 4, Greenberger et al and Ferguson et al together teach all of the limitations of Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Greenberger et al discloses as follows:
The information processing apparatus according to claim 4, wherein the different place is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0054, 0164-0166; Figs. 3, 13; Ref. Numerals 402(moving object), "starting location"(predetermined place), "retrieval location"(different predetermined place); Block 728

With respect to independent Claim 7, Greenberger et al discloses the limitations of independent Claim 7 as follows:
An information processing method for causing an information processing apparatus including a server to control a moving object,	(See Pars. 0010, 
the moving object being configured to house an article and move on a road,	(See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)
the information processing method comprising:	
with the server, managing information of the moving object and information of a user who uses the moving object;	(See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
with the server, storing user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other;  (See Pars. 0010, 0035, 0072-0074, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 330(server storage), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
with the server, acquiring a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article; and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information),  "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710
with the server, when the request from the user is acquired, specifying the moving object to be used by the user for housing the article based on 
performing control such that the specified moving object moves from a predetermined place on the road to a place that is different from the predetermined place.  (See Pars. 0051, 0054, 0164-0166; Figs. 13; Ref. Numerals 402(moving object), "starting location"(predetermined place), "retrieval location"(different predetermined place)
Greenberger et al, however, does not disclose the limitation related to the moving object having the article moves from the different place to the predetermined place after the article is housed in the moving object, and the specified moving object waits at the predetermined place.   With respect to that limitation, Ferguson et al teaches the following:
the specified moving object having the article moves from the different place to the predetermined place after the article is housed in the moving object, and the specified moving object waits at the predetermined place. (See Pars. 0043, 0061, 0077, 0083, 0109, 0125, 0127, 0134-0139, 0146; Figs. 1, 10, 11, 13; Ref. Numerals 101(moving object), 202(user), "article" shown in compartment 102 of the moving object 101 in Fig. 10.
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Greenberger et al with the teachings of Ferguson et al to have the moving object with the article move from one place to another predetermined place after the article is housed in the moving 

With respect to Claim 8, which depends from independent Claim 7, Greenberger et al and Ferguson et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Greenberger et al discloses as follows:
The information processing method according to claim 7, wherein the different place is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0054, 0164-0166; Figs. 3, 13; Ref. Numerals 402(moving object), "starting location"(predetermined place), "retrieval location"(different predetermined place); Block 728

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        April 27, 2021